Case 2:17-cr-20274-BAF-DRG ECF No. 483, PageID.3824 Filed 05/03/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,                         No. 17-20274
        Plaintiff,                                Hon. Bernard A. Friedman

      v.

D-1 JUMANA NAGARWALA,
D-2 FAKHRUDDIN ATTAR,
D-3 FARIDA ATTAR,
         Defendants.




              UNITED STATES’ EX PARTE MOTION TO SEAL



      The United States of America, by its undersigned attorney, respectfully

requests permission to file under seal its Response to Defendants’ Motion to

Suppress Wiretaps and All evidence Obtained As a Result of Those Wiretaps, this

motion and the court order. The United States further requests that these items be

sealed until further order of the Court.

                                                  Respectfully Submitted,

                                            SAIMA SHAFIQ MOHSIN
                                            Acting United States Attorney
Case 2:17-cr-20274-BAF-DRG ECF No. 483, PageID.3825 Filed 05/03/21 Page 2 of 3




                                          s/ Amy Markopoulos
                                          Amy Markopoulos
                                          Trial Attorney
                                          Department of Justice
                                          Criminal Division, Fraud Section
Dated: May 3, 2021                        amy.markopoulos@usdoj.gov




                                      2
Case 2:17-cr-20274-BAF-DRG ECF No. 483, PageID.3826 Filed 05/03/21 Page 3 of 3




                         CERTIFICATE OF SERVICE


       I hereby certify that on May 3, 2021, I filed the foregoing document using

ECF, which will provide notification to counsel of record.




                                             s/ Amy Markopoulos
                                             Amy Markopoulos
                                             Trial Attorney
                                             Department of Justice
                                             Criminal Division, Fraud Section
                                             amy.markopoulos@usdoj.gov




                                         3
